NO








NO. 12-10-00077-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
$10,439.00 U.S. CURRENCY,
ET AL.,
APPELLANTS                                                   '     APPEAL
FROM THE 273RD
 
V.                                                                         '     DISTRICT
COURT OF
 
THE STATE OF TEXAS,                                 '     SHELBY
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on January
26, 2010.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  Appellant, Terica
Jackson, did not file a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that
notice of appeal must be filed within ninety days after judgment signed if any
party timely files motion for new trial). Therefore, her notice of appeal was
due to have been filed no later than February 25, 2010.  Appellant did not file
her notice of appeal until March 23, 2010.  Because the notice of appeal was
not filed on or before February 25, 2010, it was untimely, and this court has
no jurisdiction of the appeal.
            On
March 25, 2010, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that her notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3.  Appellant was
further informed that unless the record was amended on or before April 5, 2010
to establish the jurisdiction of this court, the appeal would be dismissed. 
The deadline for responding to this court’s notice has expired, and Appellant
has neither responded to the notice nor established this court’s jurisdiction. 

            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)